DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s response filed April 28, 2022 has been fully considered but is not persuasive for the reasons set forth below:
Applicant’s argument:  Rentsch specifically includes a biodegradable polyester, a polylactic acid, as a preferred component of the polymeric resin and therefore, does not meet the requirement that the composition does not comprise polylactic acid.
Examiner’s response:  Rentsch teaches polylactic acid as a possible polymer in paragraph [0193], however, it is one of many types of polymers that can be used in the invention.    Polylactic acid is not mandatorily present.  Rentsch teaches that the polymer used is not restricted to a specific resin material ([0177]) and therefore, the composition can be free from polylactic acid. 
Applicant’s argument:  Tangelder, when claiming a thermoplastic processable composition at Claim 7, specifically includes a biopolymer comprising one or more repeat units selected from the group consisting of …lactic acid…
Examiner’s response:  Claim 7 lists, as a possible option, lactic acid as a monomer for the biopolymer.  However, there are numerous other possibilities such as PBAT, PHA, PHB, etc.   Therefore, the PLA is not mandatorily present and the composition can be free from PLA. 
Applicant’s argument:  Tokiwa neither teaches nor suggests a method of preparing a polymer composition without a polylactic acid.  Applicant points to claim 3 for support.
Examiner’s response:  Claim 3 of Tokiwa does not specifically teach polylactic acid, so therefore, the composition can be free of polylactic acid.  Claim 3 teaches a number of biodegradable polymers and the examiner notes that there are other biodegradable polymers to pick from, the aliphatic polyester is not mandatorily present and therefore, the composition can be free from PLA.
Applicant’s argument:  Rentsch and Tangelder do not teach or suggest a method of preparing a polymeric composition characterized by a reduced polymer decomposition during processing and/or decreased melt flow rate and/or increased viscosity. 
Examiner’s response:  Rentsch teaches that the method reduces polymer decomposition during processing.  This is taught in paragraph [0020] of Rentsch which notes that the surface treated filler will not pick up moisture and will not have much volatiles.  Both moisture and volatiles in filler materials will cause polymer decomposition during the processing of the composition.  It is noted that decomposition, melt flow rate and viscosity properties are claimed in the alterative using the transitional phrase “or” and therefore only one of the properties needs to be shown by the prior art and Rentsch teaches the reduction in polymer decomposition property.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764